a.                    OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
 I
\y                                          AUSTIN

     Q=hLm0. MIWW
     Arroll*naolLnu




            Honorable Henry M. Wilder
            county Attorney
            Live cak county
            George West, Texas




                                                             old general eleo-
                                                              appointed to hold
                                                             ion elbation, or
                                                          at nerelJ roqulre that
                                                             er of Jtulger,olerk8,
                                                             I.&ad but that ruoh
                                                           J be diiterent perman
                                                           who hare been or maf
                                                          ted to hold general




                                        ridgeof thlr county hae reguert-
                                         imm you an opinion or the aon-
                                         la&d on the following portion
                                          of the Penal Code, Aots 1935,
                                               p. 1795, Ch. 467, Art.

                     “-provided that raid Court rh4l.lappoint
                  ouch offiaers to hold rwh eLectiona asInow re-
                  qulred to hold general e1eationri.f
                     “The quertion Is doer the act require that
                  the etuw persona who h8re been or max be derlg-
                  n&ted as officera to hold general eleotlonn runt
    .
i




            .Boaorable Bepry H. Wllde~, page 2


                 be appolutud to hold the loaal option eleatlon,
             ? ’ cir, dOea the rat llwrely require that the 861~
                 number oi Judges, olerlce, eta., be appOinted
                 but that       such offlaere   manay
                                                    be diifemnt   person0
                 that whose who have been or mar be deelgnated
                 to ‘fioTd @snaral eleirtione.

                      “I have advised him that the a& doee not re-
                 ~uir e th a tth e lem  persona be appointed imhold
                  a low1 option lleatlon ae have been or may be
                  deeignatedtoholdganeml@eat&ane,         but that
                  he may appoint dlrferent     ream 80 Lag as he              -
                  hse the ee~~mambe~mda G es ccaharaater       or
               .. offlolale,  ae repulred to hold geneal aleatiozu.
                     ‘To my iaind the statute fe alees and rrleao
                 no queetiau that the 8-e perrozm need ?M appoint-
                 ed, ii. such had been the intanZi.on of the tegie-
        :        lature itvouldhavs     uaediraguegonmre   appi-
                 prlate ta aonvey it’s iotentian that ‘ale eumo
                 po.rmna should be appointed.*        ~..
                    A&tlale 666-3i?, Veman@e Annotated Penal %ede, pro-
            viaee foe the holUng OS local o p tio l
                                                  nIsatian8 Co deteam%ne
            whdhe~or not the e&loor UQaoE.    shell be pmhlbitod ol?
        ”;‘-fa@-d.
                      Article     666-33, ~ernon~~ &notated-Penal     Oode,
            vlde* I
                      Whwe      the   tfommksslansrs~
                                                  ooudishallorder
                 8u aleotion as herei0 ppo*dad for, it qh8U kw
                 fb duty o fslido o a tto 0M erluo h eloatUn to
                 b eh e ldat th 6
                                tot*   p la c tithtn
                                              r i’.lua h lub fUvi-

                 said order, an&the opderthue nede shall eqmeee
                 the objeot OS luah eleatien &rid ehall be held to
                 be prima raoia evldena6 that all the provadone
                 neaereaq to giveit valldlty     or f0 ulothathe
                 oourttith   jurladiationtoadrc,   it m.ia,hwo
                 been duly aomplied with,~ .pxw&l8d th a t la%a ocmt
                 rhellappointma& offlucrrr to holdstabelm-
                 tlon a8 flov roqtired to hold gwmaf eleotl.oU.*
                    Artio1e 66635, vs&Anwiuxot~teb    PAal~&xxe, pro-
            vldoe that local option eleat+n# .ehalLbe hosd mad the retux%u
“\ ,
 .     *                  J
                                                     i




           Honorable Henry II. lqldq,   ,psge3


           thereof mede in aonformIty vlth the provisions oS the general
           lava OS the State, and by the.eleotion ofrlaere eppalntbd end
           quelirled under euah l.eveJand Article 666-36, Vernon~e Anno-
           tated Penel Coda, provides that the holding of such eleatlone
           by the offloere shall oonform to the generel eleatlon lave in
           foroe regulating eleotione.
                      Vernon's Annotated Civil Statutes, Volume 9, Title
           50, Chapter 3, sets out the qualifioatlone oi otiiaare 0r
       eleatlone end the manner of their appolntnmt.    Artiale 2937,
       Vernon’s &notated ClvU Statutes, re ulree thet in emell
                 (hsvfng less than 100 votes‘f there shall be appoint-
       -precincts'
                                aourt, atthe February term, tvb
       ed by'the bcimmZeelo.nere~
       quauried Judgei to .hold elections and the presiding judge
       shall appoint tvo conr@tent and reputable votere to.ect as
       clerks of the eleatlon.
                     Artlald 2938, VernonCe.Anqotated Civil Statutes, ro-
           vldee t&t for a lerg4 precinat (hev3ng mom then 100 votesP
           the aome%eelonere~ ,eourtshell appoint four judges to hold
           electUner. Thle.etatute authorieee the preedd.Lngjudge to
           appo&nt four compQtent end reputebls alerke to eeelst seld
           judges in hold&g th4 election.
                  :
                     Artlolee '2937 am.2938 are a pezt ot the 'Perrell
           File&ii&iI&, vhi~Jqe.beelr held n&to      effeat ar ,apply to
           'epeoi-al
                   electione, b&to    be oonflned to general eleatiozuiand
           prlmery dleatlone (Cheetnutt, et al., v~.Wells, 280 8.Y. 351;
           end authorlt&s citad~theraln). pai81 option electiona are
           speaiax~+eotions.
                     ft.N?lWiOlWin VfeV Of the fOrSgOing, ft i6 CUP +I-
           l.on.tha~Article 66&J3,:-eup.r&, m4raly.raquiree~thet the eeM     ,..
           number,~slae~eand oharaoter or judges end eler?kllare to be
           ap~oIn$ed by the aomBleslcQers~ aourt to ,hold looal option
           el@Otione ae are required to-hold goneral eleatione but does
           not-reqWs   that the *araepersons 'whs,haVe~beend4eigneted
           or ap$oInted as ofrloers to hold gemmal eleotione must be
           appointed to hold loos1 option ele$Zons..
                      $Wmtingthet   the foregoing fullyanevere   your in-
           QuLrY, -vi are
                                                    Very truly yours